Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 1 of 19 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

JOSEPH SMITH, an individual,

               Plaintiff,

vs.
                                                 CASE NO.
TRAFFIC CONTROL DEVICES, INC.
a Florida for Profit Corporation
               Defendant.
_________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, JOSEPH SMITH (“Plaintiff”), through undersigned counsel, files this

Complaint and Demand for Jury Trial against Defendant, TRAFFIC CONTROL DEVICES,

INC., a Florida for Profit Corporation, (“TCD” or “Defendant”) and states as follows:

                                PRELIMINARY STATEMENT

       1.        The Americans with Disabilities Act, 42 U.S.C. § 12101, et. seq., as amended

(the “ADA”), is a remedial statute aimed at combating Congress’s findings that discrimination

against individuals with physical or mental disabilities persist in critical areas like employment,

and our nation’s goals with respect to individuals with disabilities is to assure equality of

opportunity and participation. 42 U.S.C. § 12101(a)(1)-(8).       The ADA is meant to protect

qualified employees, like Plaintiff, from discrimination, harassment and retaliation in the

workplace an account of a real or perceived mental or physical disability. 42 U.S.C. § 12112.

Therefore, termination on account of an employee’s real or perceived disability is unlawful.

       2.      In enacting the Family Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq.

(“the FMLA”), Congress wished to remedy its finding that employees with serious health

conditions have “inadequate job security” when they have to leave work for temporary periods.

See 29 U.S.C. § 2601(a)(4). The FMLA provides eligible employees, like Mr. Smith, with
                                                 1
 Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 2 of 19 PageID 2


unpaid, job-protected leave in the event they are suffering from a serious medical condition. 26

U.S.C. § 2612(a)(1). An employee that takes FMLA protected leave is entitled to return to the

same position after coming back to work. 29 U.S.C. § 2614(a)(1). Further, the FMLA makes it

unlawful for an employer to interfere with, restrain, or deny the exercise of or the attempt to

exercise, any right provided under the FMLA. 29 U.S.C § 2615(a)(1). Likewise, it is unlawful

for an employer to discharge or discriminate against any individual for opposing any practice

made unlawful under the FMLA. 29 U.S.C. § 2615(a)(2).

           3.   This is a disability discrimination and FMLA interference/retaliation action

brought pursuant the ADA, FMLA and Fla. Stat. 760 et. seq. (the “FCRA”), by JOSEPH

SMITH, an African American male, who suffers from multiple medically diagnosed disabilities.

Mr. Smith notified his employer of his need for emergent medical care. He was approved to take

the leave requested. When Mr. Smith was discharged from the hospital he texted his boss to set

up a meeting to discuss his return to work. TCD scheduled a meeting the following Monday

with Mr. Smith and terminated him the same day of the meeting. Mr. Smith was terminated for

no other reason than his disabilities or because TCD perceived him to be disabled. The Plaintiff

seeks: (i) back pay and front pay (where reinstatement is not feasible); (ii) compensatory

damages in whatever amount he is found to be entitled; (iii) liquidated damages in whatever

amount he is found to be entitled; (iv) an award of interest, costs and reasonable attorney’s fees

and expert witness fees; (v) punitive damages; (vi) equitable relief; (vii) declaratory relief; (viii)

pre-judgment and post-judgment interest (where allowable); and (ix) a jury trial on all issues so

triable.

                                 JURISDICTION AND VENUE

           1.   This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337, Title I of the

ADA, as amended, Title 1 of the Civil Rights Act of 1991, and the FMLA, and has authority to


                                                  2
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 3 of 19 PageID 3


grant declaratory relief under the Title VII of the Civil Rights Act, ADA, FMLA and pursuant to

28 U.S.C. § 2201 et seq.

       2.      The Court has supplemental jurisdiction over Plaintiff’s Florida Civil Rights Act

(“FCRA”) claims pursuant to 28 U.S.C. § 1367, as the claims arise out of the same set of

operative facts as his federal statutory claims.

       3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a

substantial part of the events giving rise to Plaintiff’s claims occurred in Seminole County,

Altamonte Springs, Florida, which is located within the Orlando Division of the Middle District

of Florida.

                      SATISFACTION OF CONDITIONS PRECEDENT

       4.      On or about August 10, 2018, Plaintiff dual filed his Charge of Discrimination

(“Charge”) with the Equal Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”), alleging that Defendant, TRAFFIC CONTROL DEVICES, INC.

discriminated and retaliated against him because of his medical conditions, in violation of the

ADA and the FCRA.

       5.      Jurisdiction over the claim is appropriate pursuant to Fla. Stat. Chap.760 (FCRA),

because more than 180 days have passed since the filing of the charge, and the Court has

supplemental jurisdiction over Plaintiff’s pendant state court claims as they arise out of the same

facts and circumstances as the federal claims.

       6.      All conditions precedent to this action have been satisfied and/or waived.

                                             PARTIES

       7.      At all times material to this action, Plaintiff was a resident of Charlotte County,

Punta Gorda, Florida.

       8.      At all times material, Traffic Control Devices, Inc. was a Florida for Profit


                                                   3
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 4 of 19 PageID 4


Corporation that has its principal place of business in Seminole County, Altamonte Springs,

Florida. Traffic Control Devices, Inc. can be served with process through its registered agent

Gregory Steven Cockman at 242 N. Westmonte Drive, Altamonte Springs, Florida 32714.

       9.      At all times material, TCD is an electrical contractor that specializes in traffic

signalization, highway signing and intelligent transportation system (ITS) including fiber optic

networks, and security cameras.

       10.     On information and belief at all times material, TCD is a corporation with an

excess of five-hundred employees.

       11.     At all times material, Plaintiff was employed by Defendant.

       12.     At all times material, TCD directly or indirectly, controlled and directed the day

to day employment of Plaintiff, including: (i) timekeeping; (ii) payroll; (iii) disciplinary actions;

(iv) employment policies and procedures; (v) scheduling and hours; (vi) terms of compensation;

(vii) working conditions.

       13.     At all times material, TCD agreed to allocate responsibility for, or otherwise

determined key terms and conditions of the Plaintiff’s work and administered training, job

duties, and job assignments.

       14.     TCD regularly and continuously engaged in business in Florida.

       15.     TCD was Plaintiff’s employer within the meaning of ADA.

       16.     TCD was Plaintiff’s employer within the meaning of the FCRA.

       17.     Defendant was “engaged in commerce” within the meaning of the ADA.

       18.     Plaintiff was an individual and an employee of Defendant within the meaning of

the FCRA.

       19.     Plaintiff was an individual, and an employee of the Defendant within the meaning

of ADA.


                                                  4
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 5 of 19 PageID 5


       20.    Plaintiff was an “employee” of Defendant within the meaning of the ADA.

       21.    Plaintiff is a “qualified individual” under the ADA since he can perform the

primary duties of his job with or without an accommodation. See 42 U.S.C. § 12111(8).

       22.    Plaintiff has a disability as defined by 42 U.S.C. §12102 (1) and (2) that

substantially limits one or more major life activities including major body functions.

Specifically, Plaintiff suffers from congestive heart failure and hypertensive heart disease to

name a few.

       23.    Plaintiff is covered by the ADA because he is an individual who:

                a.     Has a physical impairment that substantially limits one or more major life

                       activities or bodily functions;

                b.     Has a record of physical impairment that substantially limits one or more

                       major life activities or bodily functions; and/or

                c.     Was regarded as having a physical impairment that substantially limits one

                       or more major life activities or bodily functions.

       24.    At all times material, Plaintiff worked at a location where TCD employed 50 or

more employees within 75 miles.

       25.    In 2016, TCD had 50 or more employees for each working day in each of 20 or

more calendar weeks.

       26.    In 2017, TCD had 50 or more employees for each working day in each of 20 or

more calendar weeks.

       27.    In 2018, Traffic Control Devices, Inc. had 50 or more employees for each

working day in each of 20 or more calendar weeks.

       28.    At all times material, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that he was employed by the employer for at least 12 months and


                                                  5
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 6 of 19 PageID 6


worked at least 1,250 hours during the relevant 12-month period prior to him seeking to exercise

his rights to FMLA leave.

       29.     Defendant is an employer under the FMLA because it is engaged in commerce or

in an industry affecting commerce and employed 50 or more employees for each working day

during each of 20 or more calendar workweeks in the current or preceding calendar year.

       30.     Plaintiff is protected by the FMLA.

       31.     Plaintiff is protected by the ADA.

       32.     Plaintiff is protected by the FCRA.

                                  GENERAL ALLEGATIONS

       33.     TCD at all times material, is an electrical contractor that specializes in traffic

signalization, highway signing and intelligent transportation system, including fiber optic

networks, and security cameras.

       34.     Mr. Smith was hired by Defendant on or about September 29, 2016 as a

laborer/power tool operator.

       35.     Mr. Smith worked at the Defendant’s office located at 6489 Florida Street, Punta

Gorda, Florida 33950.

       36.     Within his first year of employment with the Defendant, Mr. Smith was promoted

to the Traffic Signal Installer position, subsequent to acquiring his USDOT CDL license as well

as his IMOT level I Certification.

       37.     Mr. Smith worked for the Defendant without incident from September 2016 until

his termination.

       38.     On or about May 14, 2018, Mr. Smith notified his employer that he was

experiencing unexpected health issues and would need to be off for the rest of the week.

       39.     He was granted the emergency leave requested.


                                                6
 Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 7 of 19 PageID 7


         40.    On or about May 16, 2018, Mr. Smith was hospitalized and remained under

doctors’ care until his discharge on May 18, 2018.

         41.    Mr. Smith was diagnosed with acute kidney failure, congestive heart failure and

hypertensive heart failure.

         42.    Consequently, Mr. Smith was prescribed a defibrillator vest to wear on a daily

basis.

         43.    The wearing of the defibrillator vest did not limit or interfere with Mr. Smith’s

daily activities.

         44.    Upon discharge from the hospital, on or about May 19, 2018, Mr. Smith texted his

supervisor, Mr. Jason Ownbey, to inform him of his hospitalization and to also request an in-

person meeting to discuss his health issues in depth.

         45.    Mr. Jason Ownbey suggested Mr. Smith come to work on Monday, May 21, 2018

at 9:00 am.

         46.    During the meeting, Mr. Ownbey told Mr. Smith the company did not provide

light duty positions and that if Mr. Smith was asking for a light duty position, then Mr. Smith

was better off finding a different type of job.

         47.    During the course of the discussions, Mr. Smith did reveal he was wearing a

defibrillator vest.

         48.    After seeing the vest, Mr. Smith was told that he was a good employee and he

should have no problem finding another job.

         49.    Mr. Ownbey did not ask Mr. Smith to present a doctors’ note nor did he ask for a

fitness for duty certification in order to evaluate Mr. Smith’s ability to work.

         50.    TCD did not attempt and did not offer to accommodate Mr. Smith with his

disabilities.


                                                  7
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 8 of 19 PageID 8


          51.      TCD did not attempt to find alternative assignment for Mr. Smith.

          52.      Instead, TCD immediately terminated Mr. Smith from his position with TCD.

          53.      TCD terminated Mr. Smith’s employment on the false pretenses that the decision

was mutual.

          54.      TCD terminated Mr. Smith’s employment on the false pretenses that Mr. Smith

voluntarily resigned.

          55.      TCD terminated Plaintiff on the false pretenses that TCD’s field positions are

classified as “safety sensitive”.

          56.      TCD’s reasons for terminating Plaintiff are discriminatory.

          57.      TCD’s reasons for terminating Plaintiff were manufactured, post hoc, after

Plaintiff engaged in activities protected by the ADA, the FMLA, and the FCRA.

          58.      Mr. Smith was terminated from employment as a result of Defendant’s illegal

discrimination and/or retaliation.

                                       COUNT I
                        DISCRIMINATION IN VIOLATION OF THE ADA

          59.      Plaintiff re-alleges paragraphs 1 through 58 of the Complaint, as if fully set forth
herein.

          60.      Plaintiff is a qualified individual with a disability.

          61.      Plaintiff has the requisite skills to perform and can perform the essential functions

of his position.

          62.      Plaintiff engaged in protected activity under the ADA.

          63.      Plaintiff was in need of a reasonable accommodation.

          64.      Plaintiff was perceived as disabled by Defendant.

          65.      Defendant was Plaintiff’s employer as defined by the ADA.

          66.      With actual knowledge of Plaintiff’s disability, Defendant threatened to terminate

Plaintiff’s employment.
                                                       8
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 9 of 19 PageID 9


        67.     With actual knowledge of Plaintiff’s disability, Defendant terminated Plaintiff

without attempt or offer to accommodate him.

        68.     With actual knowledge of Plaintiff’s disability, Defendant terminated Plaintiff.

        69.     With actual knowledge of Plaintiff’s disability, Defendant failed to request

Plaintiff undergo a fitness for duty exam and instead relied on Mr. Ownbey’s non-medical

opinion to terminate him.

        70.     Defendant hired Plaintiff in 2016 despite his weight and due to his size, Plaintiff

never worked in the bucket and rarely if ever worked with live electricity.

        71.     Defendant discriminated against Plaintiff because of his disability or perceived

disability in violation of the ADA.

        72.     Defendant discriminated against Plaintiff by failing to accommodate his disability

in violation of the ADA.

        73.     Defendant discriminated against Plaintiff because he exercised his rights under

the ADA.

        74.     Defendant had actual or constructive knowledge of the discriminatory conduct of

Plaintiff’s supervisor.

        75.     Defendant’s acts and omissions negatively affected one or more terms, conditions,

and/or privileges of Plaintiff’s employment.

        76.     Defendant’s discriminatory acts and omissions occurred, at least in part, because

of Plaintiff’s disability or perceived disability.

        77.     Defendant’s conduct violated Plaintiff’s right to be free from discrimination as

guaranteed by the ADA.

        78.     The Defendant’s wrongful termination is discrimination on the basis of Mr.

Smith’s disabilities, real or perceived, in violation of the ADA and 42 U.S.C. § 12112.


                                                     9
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 10 of 19 PageID 10


          79.   The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably, injured Plaintiff, including but not limited to, emotional pain and suffering,

humiliation, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

          80.   The conduct of Defendant was so willful and wanton and in such reckless

disregard of the statutory rights of Plaintiff so as to entitle him to an award of punitive damages

against Defendant, to deter it, and others, from such conduct in the future.

          81.   As a direct, natural, proximate and foreseeable result of the actions of Defendant,

Plaintiff has suffered damages for which he is entitled to compensation, including, but not

limited to lost wages and benefits, future pecuniary losses, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses.

          82.   Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused and continue to cause irreparable harm.

          83.   Defendant’s violations of the ADA were willful.

WHEREFORE Plaintiff, Joseph Smith, respectfully requests entry of:

                a.     judgment in his favor and against Defendant for violation of the anti-
                       discrimination provisions of the ADA;

                b.     judgment in his favor and against Defendant for economic damages,
                       including lost earnings, reinstatement, front pay, and/or all actual
                       monetary losses suffered as a result of Defendant’s conduct;

                c.     judgment in his favor and against Defendant for noneconomic damages,
                       including but not limited to, pain, suffering, mental anguish, emotional
                       distress, and/or loss of enjoyment of life suffered as a result of
                       Defendant’s conduct.

                d.     judgment in his favor and against Defendant for his reasonable attorneys’
                       fees and litigation expenses;

                e.     judgment in his favor and against Defendant for punitive damages;

                f.     declaratory judgment that Defendant’s practices toward Plaintiff violate
                       Plaintiff’s rights under the ADA; and
                                                 10
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 11 of 19 PageID 11


                g.     an order granting such other and further relief as this Court deems just and
                       equitable under the circumstances of this case.

                              COUNT II
              UNLAWFUL DISCRIMINATION/RETALIATION IN
      VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT (Fla. Stat. 760 et. seq.)

          84.   Plaintiff re-alleges paragraphs 1 through 58 of the Complaint, as if fully set forth

herein.

          85.   Plaintiff’s conditions substantially limited one or more of Plaintiff’s major life

activities. Plaintiff’s condition was a disability or handicap as defined by the FCRA.

          86.   Plaintiff was qualified to perform the essential functions of his job, with or

without reasonable accommodation.

          87.   Plaintiff was in need for a reasonable accommodation.

          88.   Defendant was aware of Plaintiff’s disability, and/or regarded Plaintiff as

disabled.

          89.   Defendant terminated Plaintiff on the basis of his disability or because Defendant

regarded Plaintiff as disabled in violation of the FCRA.

          90.   Further, Defendant terminated Plaintiff in retaliation for having requested a

reasonable accommodation.

          91.   As a result of Defendant’s conduct set forth above, Plaintiff is entitled to

compensation for any and all lost wages and benefits, compensatory damages, and reasonable

attorney’s fees and costs.

          92.   Defendant engaged in discrimination against Plaintiff with malice and reckless

indifference to Plaintiff’s rights under the FCRA.

          93.   Plaintiff suffered emotional pain and mental anguish as a direct result of

Defendant’s unlawful discrimination.



                                                 11
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 12 of 19 PageID 12


          94.    Plaintiff has suffered pecuniary losses as a direct result of Defendant’s unlawful

discrimination and retaliation.

          95.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

          96.    Plaintiff demand trial by jury.

          WHEREFORE, Plaintiff, Joseph Smith, respectfully requests entry of:

                 a.     judgment in his favor and against Defendant for violation of the anti-
                        discrimination/anti-retaliation provisions of the FCRA;

                 b.     judgment in his favor and against Defendant for economic damages,
                        including lost earnings, reinstatement, front pay, and/or all actual
                        monetary losses suffered as a result of Defendant’s conduct;

                 c.     judgment in his favor and against Defendant for noneconomic damages,
                        including but not limited to, pain, suffering, mental anguish, emotional
                        distress, and/or loss of enjoyment of life suffered as a result of
                        Defendant’s conduct;

                 d.     judgment in his favor and against Defendant for his reasonable attorneys’
                        fees and litigation expenses;

                 e.     judgment in his favor and against Defendant for punitive damages;

                 f.     declaratory judgment that Defendant’s practices toward Plaintiff violate
                        Plaintiff’s rights under the FCRA; and

                 g.     an order granting such other and further relief as this Court deems just and
                        equitable under the circumstances of this case.

                               COUNTIII
                RETALIATION, INTERFERENCE, COERCION
     AND/OR INTIMIDATION OF PLAINTIFF FOR EXERCISING RIGHTS ADA

          97.    Plaintiff re-alleges paragraphs 1 through 58 of the Complaint, as if fully set forth

herein.

          98.    Title I of the ADA, 42 U.S.C. § 12111 requires that Defendant provide reasonable

accommodations to otherwise qualified employees, such as Plaintiff, with disabilities.

          99.    During the time Plaintiff was employed by Defendant, Plaintiff engaged in


                                                   12
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 13 of 19 PageID 13


protected activity under the ADA.

       100.    Plaintiff also opposed acts and practices made unlawful by the ADA including,

but not limited to, failing to accommodate Plaintiff’s disability, and/or subjecting Plaintiff to

discrimination on the basis of his disability.

       101.    Defendant retaliated and discriminated against Plaintiff for engaging in said

protected activity.

       102.    During the time Plaintiff was employed by Defendant, he exercised and/or

enjoyed rights granted and/or protected by the ADA, including, but not limited to, requesting and

making use of reasonable accommodations for his disability.

       103.    Defendant interfered with Plaintiff in the exercise and/or enjoyment of rights

granted and/or protected by the ADA.

       104.    Defendant discharged Plaintiff and terminated his employment after he exercised

a right afforded under the ADA.

       105.    With actual knowledge of Plaintiff’s disability and chronic serious health

condition, Defendant terminated Plaintiff’s employment.

       106.    As such, Defendant retaliated against Mr. Smith.

       107.    Under the ADA, Defendant was legally obligated to refrain from retaliating

against Plaintiff because of his disability, request for leave, and his need for accommodation.

       108.    Notwithstanding this obligation under the ADA and in willful violation thereof,

Defendant retaliated against Plaintiff because he disclosed his disability and needed a reasonable

accommodation.

       109.    As a direct and proximate result of Defendant’s retaliation, interference, coercion

and/or intimidation in violation of the ADA, Plaintiff has suffered damages in an amount to be

determined at trial.


                                                 13
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 14 of 19 PageID 14


          110.   Plaintiff demands trial by jury.

WHEREFORE Plaintiff, Joseph Smith, respectfully requests entry of:

                 a.     judgment in his favor and against Defendant for violation of the anti-
                        retaliation provisions of the ADA;

                 b.     judgment in his favor and against Defendant for economic damages,
                        including lost earnings, reinstatement, front pay, and/or all actual
                        monetary losses suffered as a result of Defendants’ conduct;

                 c.     judgment in his favor and against Defendant for noneconomic damages,
                        including but not limited to, pain, suffering, mental anguish, emotional
                        distress, and/or loss of enjoyment of life suffered as a result of
                        Defendant’s conduct.

                 d.     judgment in his favor and against Defendant for his reasonable attorneys’
                        fees and litigation expenses;

                 e.     judgment in his favor and against Defendant for punitive damages;

                 f.     declaratory judgment that Defendant’s practices toward Plaintiff violate
                        Plaintiff’s rights under the ADA; and

                 g.     an order granting such other and further relief as this Court deems just and
                        equitable under the circumstances of this case.

                                      COUNT IV
                            INTERFERENCE WITH FMLA RIGHTS

          111.   Plaintiff re-alleges paragraphs 1 through 58 of the Complaint, as if fully set forth

herein.

          112.   At all times relevant hereto, Defendant interfered with Plaintiff’s right to take

leave from work under the FMLA.

          113.   At all times relevant hereto, Defendant failed to provide notice of Plaintiff’s right

to take FMLA leave and therefore interfered with Plaintiff’s right under the FMLA.

          114.   At all times relevant hereto, Defendant failed to provide an accounting of FMLA

available hours to him, and thus interfered with Plaintiff’s right under the FMLA.




                                                    14
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 15 of 19 PageID 15


       115.    At all times relevant hereto, Defendant interfered with Plaintiff’s right to

reinstatement to the same or similar position after having return from an FMLA qualifying leave

by terminating Plaintiff.

       116.    Plaintiff’s suffered from a disability that also qualifies as a “serious health

condition” within the meaning of the FMLA.

       117.    Plaintiff’s condition is “chronic” within the meaning of the FMLA.

       118.    Plaintiff was entitled to FMLA protected leave.

       119.    Defendant is subject to the requirements of the FMLA.

       120.    Plaintiff provided adequate notice of his serious health condition and need for

accommodation.

       121.    Defendant was aware of Plaintiff’s serious health condition and his need for

FMLA protected leave.

       122.    Defendant failed to provide Plaintiff adequate notice of his rights under the

FMLA.

       123.    Defendant failed to provide Plaintiff with reasonable accommodation leave that

he did qualify or could potentially qualify under the FMLA.

       124.    Defendant failed to provide Plaintiff with notice of his rights under the FMLA or

that his accommodation would qualify as FMLA protected leave, or how many hours of FMLA

leave he was entitled to under the circumstances.

       125.    Plaintiff had not exhausted his entitlement to FMLA leave at the time.

       126.    Defendant terminated Plaintiff without attempt or offer of a reasonable

accommodation, having just been discharged from the hospital.




                                               15
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 16 of 19 PageID 16


       127.    By terminating Plaintiff, Defendant interfered with Plaintiff’s right to take FMLA

protected leave, to reinstatement upon his completion of the leave, and to future FMLA benefits

in the event they may have been needed.

       128.    Plaintiff was denied benefits to which he was entitled under the FMLA.

       129.    As a result of Defendant’s intentional, willful and unlawful acts by interfering

with Plaintiff’s rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorneys’ fees and costs.

       130.    Plaintiff is entitled to liquidated damages because Defendant cannot show that its

violation of the FMLA was in good faith.

       131.    Defendant’s violation of the FMLA was willful, as its managers engaged in the

above-described actions while knowing that same were impermissible under the FMLA.

       132.    Plaintiff is entitled to all remedies available to him pursuant to the FMLA.

       WHEREFORE, Plaintiff, Joseph Smith respectfully requests entry of:

               a.     judgment in his favor and against Defendant for its interference with his
                      rights under the FMLA;

               b.     judgment in his favor and against Defendant for damages, including lost
                      earnings and benefits, reinstatement, front pay, and/or all actual monetary
                      losses suffered as a result of Defendant’s conduct;

               c.     judgment in his favor and against Defendant for his reasonable attorney’s
                      fees and litigation expenses;

               d.     judgment in his favor and against Defendant for liquidated damages;

               e.     declaratory judgment that Defendant’s actions toward Plaintiff violate
                      Plaintiff’s rights under the FMLA; and

               f.     an order granting such other and further relief as this Court deems just and
                      equitable under the circumstances of this case.




                                                16
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 17 of 19 PageID 17


                                     COUNT V
                       RETALIATION IN VIOLATION OF THE FMLA

          133.   Plaintiff re-alleges paragraphs 1 through 58 of the Complaint, as if fully set forth

herein.

          134.   Plaintiff was, at all times relevant, eligible for FMLA-covered leave.

          135.   Defendant was Plaintiff’s employer as defined by the FMLA.

          136.   Defendant discriminated and/or retaliated against Plaintiff because he exercised

his rights under the FMLA or attempted to exercise his rights under the FMLA.

          137.   Defendant discriminated and/or retaliated against Plaintiff because he was likely

to exercise his rights under the FMLA in the future.

          138.   Defendant discriminated and/or retaliated against Plaintiff because he complained

about unfair employment practices and adverse employment actions taken as a result of his

exercise of rights under the FMLA.

          139.   Defendant had actual or constructive knowledge of the discriminatory/retaliatory

conduct of Plaintiff’s supervisors.

          140.   Defendant’s acts and omissions negatively affected one or more terms, conditions

and/or privileges of Plaintiff’s employment.

          141.   Defendant’s discriminatory acts and omissions occurred, at least in part, because

of Plaintiff’s request for FMLA-covered leave.

          142.   Defendant’s     conduct    violated    Plaintiff’s   right   to   be     free   from

discrimination/retaliation as guaranteed by the FMLA.

          143.   As a direct, natural, proximate and foreseeable result of the actions of Defendant,

Plaintiff has suffered injuries for which he is entitled to compensation, including, but not limited

to lost wages and benefits, future pecuniary losses, emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life and other non-pecuniary losses.

                                                  17
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 18 of 19 PageID 18


       144.    Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant which have caused and continue to cause irreparable harm.

       145.    Because Defendant cannot prove that its violation of the FMLA was in good faith,

Plaintiff is entitled to liquidated damages.

       146.    Defendant’s violation of the FMLA was willful, as its managers / human resource

personnel engaged in the above-described actions while knowing that same were impermissible

under the FMLA.

       WHEREFORE, Plaintiff, Joseph Smith, respectfully requests entry of:

               a.      judgment in his favor and against Defendant for its interference with his
                       rights under the FMLA;

               b.      judgment in his favor and against Defendant for damages, including lost
                       earnings and benefits, reinstatement, front pay, and/or all actual monetary
                       losses suffered as a result of Defendant’s conduct;

               c.      judgment in his favor and against Defendant for his reasonable attorney’s
                       fees and litigation expenses;

               d.      judgment in his favor and against Defendant for liquidated damages
                       pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

               e.      declaratory judgment that Defendant’s actions toward Plaintiff violate
                       Plaintiff’s rights under the FMLA; and

               f.      an order granting such other and further relief as this Court deems just and
                       equitable under the circumstances of this case.




                                                18
Case 6:20-cv-00851-WWB-DCI Document 1 Filed 05/18/20 Page 19 of 19 PageID 19


                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

Dated this 18 day of May, 2020.



                                               Respectfully submitted,

                                               s/ Paul M. Botros
                                               Paul M. Botros, Esquire
                                               FL Bar No.: 063365
                                               MORGAN & MORGAN, P.A.
                                               8151 Peters Road, Suite 4000
                                               Plantation, Florida 33324
                                               Tel: 954-327-5352
                                               Fax: 954-327-3017
                                               E-mail: pbotros@forthepeople.com

                                               Trial Counsel for Plaintiff




                                                 19
